Citation Nr: 0704942	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-15 686	)	DATE
	)
       RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1946 and from June 1947 to June 1961.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated 
March 15, 2005, the Board denied service connection for non-
Hodgkin's lymphoma, to include as secondary to ionizing 
radiation exposure.  The veteran requested reconsideration of 
that decision, which was ordered by a Deputy Vice Chairman of 
the Board in November 2006.  This appeal is presently before 
the Board on reconsideration as provided by 38 U.S.C.A. 
§ 7103(b) (West 2002).   

In November 2004, a Travel Board hearing was held before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran participated in a radiation-risk activity.

2.  The veteran is currently diagnosed with non-Hodgkin's 
lymphoma.




CONCLUSION OF LAW

Non-Hodgkin's lymphoma is presumed to have been incurred 
during active duty.  38 U.S.C.A. §§  1110, 1112, 1131 (West 
2002); 38 C.F.R. § 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development with respect to the claim 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005) or 38 C.F.R. § 3.159 (2006).


Legal Criteria

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite  participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II, which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d) (2006).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(vi) (2006).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" include 
lymphomas (except Hodgkin's disease).  38 C.F.R. § 
3.309(d)(2) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In letters dated in September 2005 and June 2006, the Defense 
Threat Reduction Agency reported that military records 
confirmed the veteran's participation in the occupation of 
Hiroshima during the relevant time period.  Thus, the veteran 
is a "radiation-exposed veteran" who while serving on 
active duty participated in a radiation-risk activity.  The 
medical evidence of record shows that the veteran is 
currently diagnosed with non-Hodgkin's lymphoma, which is a 
disease subject to presumptive service connection based on 
participation in a radiation-risk activity.  Therefore, the 
veteran is entitled to service connection for non-Hodgkin's 
lymphoma on a presumptive basis.



        (CONTINUED ON NEXT PAGE)



ORDER

Service connection for non-Hodgkin's lymphoma is granted. 



_________________________                           
_________________________
           C. Trueba					         Cheryl L. 
Mason
Acting Veterans Law Judge, 			       Veterans Law 
Judge,
Board of Veterans' Appeals			  Board of Veterans' 
Appeals	



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge,
	Board of Veterans' Appeals





 Department of Veterans Affairs


